       Case 1:21-cv-00318-YK-EB Document 6 Filed 04/09/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE L. WHYTE,                         :
    Plaintiff                             :
                                          :              No. 1:21-cv-00318
            v.                            :
                                          :              (Judge Kane)
CENTRE COUNTY                             :
CORRECTIONAL FACILITY,                    :
    Defendant                             :

                                     ORDER

      AND NOW, on this 9th day of April 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendant’s motion to dismiss (Doc. No. 3) is GRANTED;

      2.    The complaint (Doc. No. 1) is DISMISSED for failure to state a claim upon
            which relief may be granted. Plaintiff’s claims against CCCF, claims pursuant to
            Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2, and claims pursuant to the
            Second and Fifth Amendments are DISMISSED WITH PREJUDICE. Any
            other constitutional claims that Plaintiff may wish to pursue against individual
            defendants are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to
            pursue such claims in Civil Action 1:21-cv-124. Plaintiff may not file an
            amended complaint in the above-captioned action; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania




                                              1
